Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claims 1-3, 6-12 and 15-16 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for measuring and reporting a positioning reference signal by a user equipment. Each of independent claims, claim 1 (“A method”) and claim 10 (“A user equipment”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method of measuring and reporting a positioning reference signal (PRS) by a user equipment (UE) in a wireless communication system, the method comprising: 	
measuring multiple PRSs to which beamforming is applied based on transmitting a PRS request to a base station (BS); and 
reporting measurement results of at least two PRSs among the multiple PRSs to the BS, 
wherein the multiple PRSs are received in different transmission beams, and wherein the PRS request includes identification information on transmission beams preferred by the UE or information on resources preferred by the UE, and 
wherein the UE reports to the BS related to each of the measurement results.

Claim 10 is allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1 and 10 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHIREN QIN/Examiner, Art Unit 2411